Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and passed upon questions under the Constitution of the United States, viz.: Appellant contends that, upon this prosecution for the crime of coercion, the trial court’s refusal to accept proof of his acquittal of the crime of conspiracy in Nassau County, in support of his plea of former jeopardy, violated his constitutional rights 1 ‘ under the Fifth Amendment ” and deprived him of due process of law under the Fourteenth Amendment of the Federal Constitution. The Court of Appeals held that prior acquittal of the crime of conspiracy was not a bar to prosecution or conviction of the crime of coercion in Kings County and that there was no violation or deprivation of appellant’s constitutional rights. [See 10 N Y 2d 1024.]